Citation Nr: 1506773	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 and March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A video conference hearing was conducted by the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the Veteran's electronic claims folder.


FINDING OF FACT

The Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

In this case, the Veteran's service-connected disabilities are:  chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, rated as 70 percent disabling; left ankle fracture residuals, 10 percent; and left little finger fracture residuals and right forehead scar, both rated noncompensably disabling.  Such disabilities have resulted in a combined rating of 70 percent since April 2010.  See September 2010 RO rating decision.  Thus, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

On a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), received in July 2010, the Veteran reported he had not worked for the past two years and that his PTSD prevented him from working.  He reported having completed four years of high school.

The report of a March 2009 VA PTSD examination notes that the Veteran claimed to have quit working a year earlier because he was unable to perform his job due to problems affecting his hands and back.  He also reported being moody and having trouble getting along with people.  PTSD was diagnosed.  The examiner commented that the Veteran's reasons for quitting his job had nothing to do with his worsening mental health symptoms.  The examiner opined that the Veteran did not have total incapacity in his occupational and social functioning due to his PTSD symptoms, and that he was not unemployable due to his PTSD symptoms.  

An April 2010 private mental status examination report shows that the Veteran reported last working 18 months earlier because he was "too old."  He added problems with interpersonal problems, coupled with emotional and behavioral problems, adversely affected his ability to work.  The diagnoses included severe recurrent major depressive disorder with psychiatric features and PTSD.  The report of mental assessment of ability to do work-related activities, conducted in association with this examination, shows that the Veteran was determined to be unemployable.  

The report of an August 2010 VA PTSD examination shows that the Veteran informed the examiner he stopped working as an independent drywall installer in March 2008.  He added he stopped working because of physical issues, such as carpel tunnel, arthritis and pain in his hands.  PTSD was diagnosed.  The symptoms of the Veteran's PTSD were described as being mild to moderate in severity.  The examiner commented that if the Veteran was physically able to work, while he would likely function satisfactorily, it was likely his PTSD would cause intermittent periods of an inability to work.  The examiner opined that the Veteran was not totally occupationally impaired due to his service-connected PTSD, and was not unemployable due solely to his PTSD symptoms.  

The report of an August 2010 VA hand, thumb and fingers examination includes a diagnosis of residual pain affecting the Veteran's left fifth finger.  This was noted not to prevent the Veteran from engaging in either physical or sedentary employment.  Joints examination showed a diagnosis of left ankle fracture residuals, which was determined not to prevent the Veteran from engaging in sedentary employment or physical employment.  Scars examination also revealed that the Veteran's scars, of his forehead, did not prevent the Veteran from engaging in sedentary employment or physical employment.

A March 2013 private vocational evaluation report shows that the Veteran reported problems regarding left ankle pain and swelling.  His PTSD caused him to be moody, to have emotional swings, avoid crowds, sleeping with a gun, and having problems with concentration and ability to focus.  The Veteran reported last working three years earlier.  After a thorough review of the record, with specific references to evidence of record, the examiner opined that the Veteran would not be employable in a competitive labor market even at a sedentary exertional level.  The examiner concluded that the Veteran was not able to engage in gainful employment at any exertional level.

In testifying before the undersigned at a hearing in May 2014, the Veteran claimed that he last worked five years earlier on a part time basis as a drywall installer.  He asserted his PTSD symptoms adversely affected his ability to work, due to temper-related issues and his having arguments with supervisors.  He added that pain associated with his left ankle caused difficulty with standing.  The Board finds this testimony to be both competent and credible.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure and maintain substantially gainful employment.  The Board finds particularly probative the fact that the Veteran is rated 70 percent for his service-connected PTSD and depression and that his psychiatric symptoms have been found to make him unemployable.  See April 2010 private mental assessment report.  In addition, in March 2013 vocational evaluation of the Veteran determined that he would not be compatible with gainful employment at any exertional level.  Also, the Board is mindful that a VA examiner in September 2010 (following his examining the Veteran in August 2010) determined that the Veteran was not totally occupationally impaired due to his PTSD.  Also, in August 2010 another VA examiner found that the Veteran was essentially not unemployable due to his service-connected left ankle, left finger, and scar disabilities, but that examiner did not consider the Veteran's most disabling service-connected disability, PTSD and depression.  

The ultimate question of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Board finds that the evidence of the record is at least in equipoise.  Thus, resolving doubt in favor of the Veteran, the Board finds that the claim should be granted.  There is competent and probative evidence tending to establish that the Veteran is incapable of substantially gainful employment by reason of his service-connected disabilities.  Thus, a TDIU is warranted. 


ORDER

A TDIU is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


